J-A03035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN P. BRANDT                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MASTER FORCE CONSTRUCTION                  :
    CORP. (D/B/A WE DO METAL                   :
    ROOFS.COM)                                 :   No. 1080 MDA 2019
                                               :
                       Appellant               :

               Appeal from the Judgment Entered June 24, 2019
     In the Court of Common Pleas of Clinton County Civil Division at No(s):
                                  2014-659


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                 FILED APRIL 21, 2020

        Appellant, Master Force Construction Corp.,1 appeals from the June 24,

2019 Judgment entered in favor of Appellees, John P. Brandt, D.O. and Karen

Brandt, following a non-jury trial. Master Force challenges, inter alia, the trial

court’s finding that it violated the Home Improvement Consumer Protection

Act (“HICPA”), 73 P.S. §§ 517.1 et seq., and the Unfair Trade Practices and

Consumer Protection Law (“UTPCPL”), 73 P.S. §§ 201-1 et seq. After careful

review, we affirm.




____________________________________________


1   D/b/a We Do Metal Roofs.com (“WDMR”).
J-A03035-20



Background

       The relevant facts and procedural history, as gleaned from the certified

record, are as follows.      On June 20, 2012, Appellees entered into a home

improvement contract with Master Force Construction Corp. (“Master Force”)

for the replacement of Appellees’ roof (the “Contract”).2 The Contract initially

provided for the installation of a metal shingle roof, seamless gutters, gutter

covers, and a solar roof energy blanket. The Contract price was $46,250.

Master Force subsequently determined that a metal shingle roof was not

appropriate for the slope of Appellees’ roof, and, on July 7, 2012, the parties

amended the Contract to reflect installation of a standing seam metal roof

instead of a metal shingle roof. This modification resulted in a reduction of

the Contract price. The Contract contained a one-year labor warranty, and a

35-year manufacturer warranty. The Contract did not disclose that Master

Force would subcontract the roof installation to a subcontractor.3




____________________________________________


2 Master Force is a Florida corporation with a registered business address in
Lewisburg, Pennsylvania. Corinne Klose was the President, Secretary, and
sole shareholder of Master Force. Klose had delegated operational control of
Master Force to Defendant Robert DeHarder. Michael Bloom, a Master Force
sales person, executed the Contract on Master Force’s behalf.

3 The Contract contains the general language that Master Force “may, at any
time, assign or transfer its rights (partially or in full) and/or duties under this
Contract.” Contract, 6/20/12, at 2 (unpaginated). It also contemplates that
“[a]ny independent subcontractor utilized will adhere to the terms of this
agreement and shall be jointly responsible, with [Master Force], to provide
the minimum 1 year warranty as required by the state.” Id.

                                           -2-
J-A03035-20



The Roof

       Master Force hired Keith R. Wilton (“Wilton”), a subcontractor, to install

the roof at Appellees’ property in September 2012. Wilton presented himself

to Appellees as an employee of Master Force and We Do Metal Roofs

(“WDMR”).      On September 18, 2012, a storm occurred.         Wilton had not

covered Appellees’ roof during the installation of the new roof, leaving

Appellees’ kitchen uncovered and exposed to the elements. Due to the storm,

a substantial leak occurred into Appellees’ kitchen.         Appellees paid an

unrelated repairperson, Willard Letterman, $481 to repair the damage caused

by the leak. Wilton completed the roofing project in September 2012.

       Subsequently, on January 11 and January 23, 2013, after completion of

the new metal roof by Wilton,4 additional leaks occurred at Appellees’

property. Appellees contacted Robert DeHarder (“DeHarder”), Master Force’s

operations agent, to inform him of the new leaks and ongoing problems with

the roof.      DeHarder informed Appellees that any leaks were Wilton’s

responsibility to repair, and not Master Force’s responsibility, because Wilton

was the installer.

       Appellees arranged for Wilton to appear at Appellees’ property to discuss

the leaks and other issues. Wilton did not appear at Appellees’ property at

the arranged date and time. Instead, Wilton informed Appellees by voicemail
____________________________________________


4Although the Contract price included the installation of seamless gutters and
gutter covers, Master Force demanded that Appellees pay an additional
$2,000 for them.


                                           -3-
J-A03035-20



that he had appeared at an earlier time, claimed that he had caulked a leak

around the ridge vent area of the roof, and stated that the caulking would

resolve the leak.

        Another roof leak occurred on January 30, 2014.          After this leak,

Appellees decided to no longer deal with Master Force or Wilton. Appellees

contacted Scott Holdren of Marcon Roofing (“Marcon”) who, in April 2014,

replaced the ridge vent on the roof. According to Marcon, the roof panels

Wilton installed were not recommended for installation on low-slope roofs like

the one on Appellees’ home.5 Marcon also informed Appellees that Wilton had

not properly installed the ridge vent and that the faulty installation had

contributed to the leaks. Appellees paid Marcon $2,782 for the repair work

Marcon performed.6

The Lawsuit

        On June 19, 2014, Appellees commenced this action by filing a Praecipe

for Writ of Summons. Relevantly, on March 4, 2016, Appellees filed a Second

Amended Complaint against Wilton, Master Force, DeHarder, WDMR, and a

related DeHarder-controlled entity known as Fox Home Improvement Network

Corp. (“Fox”). In their Second Amended Complaint, Appellees alleged that all

defendants had violated the HICPA and the UTPCPL. Appellees also asserted

____________________________________________


5   Appellee’s roof has a slope of less than three inches per foot.

6 Another roof leak occurred on January 21, 2018, subsequent to the
commencement of this action. Following that leak, Appellees paid C&D
Waterproofing $67,020 to replace the entire roof.

                                           -4-
J-A03035-20



claims of Breach of Express Warranty and Negligence against all defendants

and   claims    of   Breach    of   Contract,    Breach   of   Implied   Warranty   of

Merchantability, and Breach of Implied Warranty of Fitness for a Particular

Purpose against Master Force, WDMR, Fox, and DeHarder.

Summary Judgment Motions

       On July 31, 2017, Appellees filed a Motion for Partial Summary

Judgment against Master Force, and Master Force filed a Motion for Partial

Summary Judgment against Appellees.7

       On September 13, 2017, the trial court denied Master Force’s Motion for

Partial Summary Judgment in part, and granted it in part, entering Judgment

in Master Force’s favor on Appellees’ Breach of Implied Warranty of

Merchantability claim. The court denied Appellees’ Motion for Partial Summary

Judgment.

The Trial

       The trial court held a bench trial on the remaining claims on October 15,

2018, and October 16, 2018.8 At trial, Appellees, Wilton, and Master Force

each presented the testimony of an expert witness. Appellees also testified


____________________________________________


7 Wilton filed a Motion for Summary Judgment against Appellees, which the
trial court denied.
8 On June 9, 2018, the trial court had entered a Default Judgment against
defendants DeHarder, WDMR, and Fox as a sanction arising from their failure
to respond to Appellees’ discovery requests. Accordingly, those defendants
did not participate at trial.



                                           -5-
J-A03035-20



on their own behalf and offered the testimony of Jeff Raymond,9 Corrine Klose,

and Scott Holdren.10        Although Wilton had notice of the trial, he did not

personally appear.         Appellees proffered Wilton’s September 29, 2016

deposition testimony at trial without objection.

        Appellees’ expert, Mark Sobeck, testified that he was a consultant on

Appellees’ 2018 roof replacement by C & D Waterproofing. 11 N.T. 10/15/18,

at 12. Sobeck testified that, due to the slope of Appellees’ roof, which is “well

under three inches per foot,” the standing seam metal roof Appellees’

purchased from Master Force was the wrong roof system for their home.12 Id.

at 13-14. Sobeck also testified that, even if the roof had been appropriate for

Appellees’ roof, Wilton had installed it improperly. Id.

        Jeff Raymond testified that, when he removed the Master Force roof

from Appellees’ home in 2018, he observed “considerable” water damage as

well as “staining, rotting . . . mold, mildew, mushrooms” on the plywood


____________________________________________


9 Jeff Raymond is a contractor. In 2018, prior to the installation of Appellees’
new roof by C & D Waterproofing, Raymond’s firm, H.W. Raymond Company,
removed the metal roof from Appellees’ home, and installed the new plywood
roof decking and an ice and water shield at a cost to Appellees of $19,483.05.

10Scott Holdren inspected the ridge vent Master Force installed at Appellees’
home.

11   Sobeck charged Appellees $5,000 in consulting fees.

12Sobeck explained that, according to code, a standing seam metal roof is not
permitted on a slope of less than three inches per foot, and that according to
the manufacturer’s manual, it is not permitted on roofs whose slope is less
than four inches per foot. N.T., 10/15/18, at 13-14.

                                           -6-
J-A03035-20



decking of Appellees’ roof. N.T., 10/15/18, at 145-46. He also testified that

neither Master Force nor Wilton had installed a solar roof blanket, despite

Appellees’ having paid for one. Id. at 141-42.

      Corinne Klose testified that she was the sole owner and shareholder of

Master Force, a home improvement business, as well as its president and

secretary, but she never intended to do any of its physical or operational work.

Id. at 231, 233, 247-48. She testified that she did not have a business plan

or employees, and did not hire any subcontractors.       Id. at 232-33.     She

testified that she appointed DeHarder as Master Force’s registered agent in

July 2009, and that she expected him to, and he did, in fact, handle

“everything.” Id. at 232-33, 249. DeHarder controlled all of Master Force’s

operational work and finances, but Klose testified that she was always in

contact with him and had authorized everything he did on Master Force’s

behalf. Id. at 239-48

The Verdict

      On February 15, 2019, the court entered a verdict in favor of Appellees

against Master Force and Wilton.     It concluded that, at all relevant times,

Corinne Klose had delegated operational control of Master Force to DeHarder.

Trial Ct. Op., 2/15/19, at ¶ 10. It further concluded that Master Force, WDMR,

Fox, DeHarder, and Wilton “acted in concert and conspired to deceive and

defraud Appellees by intentional actions and inactions which included the

purposeful manipulation of the many [d]efendants to obscure who was the




                                     -7-
J-A03035-20



actual party to the contract, the actual party doing the work[,] and the actual

party responsible for any warranty.” Id. at ¶ 31.

       In particular, with respect to Appellees’ HICPA claim, the court

concluded that: (1) Master Force, WDMR, and Fox were “contractors” as

defined by HICPA; (2) WDMR, Fox, and DeHarder failed to register as

contractors as the HICPA requires; (3) Wilton, as instructed by DeHarder,

purposefully concealed his role as a subcontractor; (4) Master Force accepted

work that it had no intention of performing and intended to subcontract to

Wilton; (5) the contract between the parties included the placement of gutters

and gutter covers, but DeHarder charged Appellees an additional $2,000 to

install them; and (6) Master Force abandoned its duty under the Contract

warranty by not acting when Appellees contacted DeHarder about leaks who

instead instructed them to contact Wilton.

       Relying on 73 P.S. § 517.10, the court concluded that Master Force’s

and Wilton’s HICPA violations necessarily resulted in a violation of the

UTPCPL.13     Moreover, the court noted that it found that Appellees’ expert

Sobeck was credible and that the roof sold by Master Force and installed by

Wilton was inappropriate, violated manufacturer’s recommendations, violated

the requirements of the building code in effect, and resulted in damages to

Appellees.     Therefore, the court concluded that Master Force’s sale and

construction of the roof violated the UTPCPL by “making improvements inferior
____________________________________________


13 Section 517.10 provides that “[a] violation of any of the provisions of
[HICPA] shall be deemed a violation of the [UTPCPL].” 73 P.S. § 517.10.

                                           -8-
J-A03035-20



to the standard agreed to in writing, and representing goods or services that

had characteristics or benefits which the goods or services did not have.” Trial

Ct. Op. at 11 (citing 73 P.S. §201-2(4)). The court also concluded that Master

Force failed to comply with the contract warranty and engaged in deceptive

conduct that caused confusion or misunderstanding, and that Wilton

performed inferior work and withheld from Appellees his role as a

subcontractor. Id. at 11-12.

        The trial court also entered a verdict in favor of Appellees on their Breach

of Contract, Breach of Express Warranty, Breach of Implied Warrant of Fitness,

and Negligence claims and denied each of the defendants’ outstanding cross-

claims.

Damages

        The court calculated that Appellees suffered actual damages of

$74,216.05,14 which it trebled as authorized by both the HICPA and the

____________________________________________


14   The court itemized Appellees’ actual damages as follows:

        A. 2012 Installation Leak Repairs (Willard Letterman) Four
           Hundred Eighty-one and 00/100 ($481.00) Dollars;

        B. Gutters (Double Payment) - Two Thousand and 00/100
           (2,000.00) Dollars;

        C. Ridge Vent Replacement (Marcon) - Two Thousand Seven
           Hundred Eighty-two and 00/100 ($2,782.00) Dollars;

        D. Roof Consultant- Assess Repair/Replacement needs and Design
           Replacement Roof (Sobeck Consulting) – Five Thousand and
           00/100 ($5,000.00) Dollars;



                                           -9-
J-A03035-20



UTPCPL.15     The court also awarded Appellees attorney’s fees and costs of

$195,159.20. On June 24, 2019, the court entered judgment on its verdict

after denying post-trial motions.

Appeal

        This timely appeal followed.16         Master Force complied with the trial

court’s Order to file a Pa.R.A.P. 1925(b) Statement.17

Issues

        Master Force raises the following issues on appeal:

        1. Were [Appellees] entitled to a verdict in their favor and against
           [Master Force] for violation of 73 P.S. § 517.9(8)(iii)?

        2. Were [Appellees] entitled to a verdict in their favor and against
           Master Force for violation of 73 P.S. § 517.9(8)(ii)?


____________________________________________


        E. Roof Demolition and Replacement Sheathing (H.W.Raymond)
           – Nineteen Thousand Four Hundred Eighty-three and 05/100
           ($19,483.05) Dollars;

        F. Replacement Roof (C&D) - Forty-two Thousand Four Hundred
           Fifty and 00/100 ($42,450.00) Dollars [];

        G. Replacement Wood Blocking required due to wear and damage
           (C&D) – Two Thousand Twenty and 00/100 ($2,020.00)
           Dollars.

Trial Ct. Op. at 13-14.

15   The court, therefore, awarded Appellees a total of $222,648.15 in damages.

 Wilton filed an appeal from the June 24, 2019 entry of Judgment No. 1081
16

MDA 2019.

17The trial court did not file a Rule 1925(a) Opinion. Instead, it relied on its
February 15, 2019 Opinion and Order and its June 10, 2019 Opinion and
Order-Post Verdict Motions of Defendant Master Force and Defendant Wilton.

                                          - 10 -
J-A03035-20


      3. Were [Appellees] entitled to a verdict in their favor and against
         Master Force for violation of 73 P.S. § 517.7(a)(10)?

      4. Were [Appellees] entitled to a verdict in their favor and against
         Master Force for violation of 73 P.S. § 517.9(5)?

      5. Were [Appellees] entitled to a verdict in their favor and against
         Master Force for violation of 73 P.S. § 201-2(4)?

      6. Were [Appellees] entitled to a verdict in their favor and against
         Master Force on their Breach of Contract claim?

      7. Were [Appellees] entitled to a verdict in their favor and against
         Master Force on their Breach of Express Warranty claim?

      8. Were [Appellees] entitled to a verdict in their favor and against
         Master Force on their Breach of Implied Warranty of Fitness for
         a Particular Purpose claim?

      9. Were [Appellees] entitled to a verdict in their favor and against
         Master Force on their Negligence claim?

      10. Did the amount awarded by the trial court properly reflect
      actual damages sustained by [Appellees]?

      11. Was the trial court’s award of treble damages proper?

      12. Was the trial court’s award of attorney’s fees in the amount
      of $195,159.20 proper?

      13. Was the trial court’s denial of Master Force’[s] Crossclaims
      against the other defendants proper?

Master Force’s Brief at 6-8.

Standard of Review

      This appeal arises from a verdict in favor of Appellees following a non-

jury trial. We review an order following a bench trial with the following

principles in mind:

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are supported
      by competent evidence and whether the trial court committed
      error in any application of law. The findings of the trial judge in a
      non-jury case must be given the same weight and effect on appeal

                                     - 11 -
J-A03035-20


      as the verdict of a jury, and the findings will not be disturbed on
      appeal unless predicated upon errors of law or unsupported by
      competent evidence in the record. Furthermore, our standard of
      review demands that we consider the evidence in a light most
      favorable to the verdict winner.

Levitt v. Patrick, 976 A.2d 581, 588-89 (Pa. Super. 2009) (citation omitted).

      With respect to the weight the trial court gives to the evidence, we note

as follows:

      appellate review of a weight claim is a review of the trial court’s
      exercise of discretion, not of the underlying question of whether
      the verdict is against the weight of the evidence. Because the trial
      judge has had the opportunity to hear and see the evidence
      presented, an appellate court will give the gravest consideration
      to the findings and reasons advanced by the trial judge when
      reviewing a trial court’s determination that the verdict is against
      the weight of the evidence. One of the least assailable reasons for
      granting or denying a new trial is the lower court’s conviction that
      the verdict was or was not against the weight of the evidence and
      that a new trial should be granted in the interest of justice.

Gold v. Rosen, 135 A.3d 1039, 1041-1042 (Pa. Super. 2016) (citation and

brackets omitted). Further, the court “is free to believe all, part, or none of

the evidence and to determine the credibility of the witnesses.”        Haan v.

Wells, 103 A.3d 60, 70 (Pa. Super. 2014) (citation omitted).

      Additionally, this case implicates the interpretation of two statutes, the

HICPA and the UTPCPL. Statutory interpretation is a question of law, therefore

our standard of review is de novo, and our scope of review is plenary. Brown

v. Levy, 73 A.3d 514, 517 (Pa. 2013).

HICPA Claims

      Master Force’s first four issues challenge the trial court’s conclusion that

Master Force violated certain provisions of the HICPA.


                                     - 12 -
J-A03035-20



         Issue 1—Pleadings Deemed Amended to Conform to Proof

         Master Force first claims that the court erred in finding that Master Force

violated 73 P.S. § 517.9(8)(iii)18 because (1) Appellees did not plead this

violation in their Second Amended Complaint, and (2) by the time of trial the

statute of limitations on this claim had run. Master Force’s Brief at 33-37.

Notably, Master Force does not challenge the substance of the court’s finding

that Master Force violated Section 517.9(8)(iii).

         “Pennsylvania is a fact-pleading state; a complaint must not only give

the defendant notice of what the plaintiff’s claim is and the grounds upon

which it rests, but the complaint must also formulate the issues by

summarizing those facts essential to support the claim.”              Feingold v.

Hendrzak, 15 A.3d 937, 942 (Pa. Super. 2011) (citations omitted). Pa.R.C.P.

1033(a) provides, with leave of court or the consent of an adverse party, for

the amendment of pleadings at any time to include previously unalleged facts,

new theories of liability, or to conform the pleadings to evidence admitted at

trial.   Pa.R.C.P. 1033(a).      Unless a request to amend would prejudice an

adverse party, the trial court should liberally grant a party permission to


____________________________________________


18 73 P.S. § 517.9(8)(iii) prohibits a home improvement contractor from
advertising or offering to perform a home improvement if he does not intend
to “charge for the home improvement at the price advertised or offered.” 73
P.S. § 517.9(8)(iii). The trial court found that Master Force had violated this
provision by demanding Appellees pay an additional $2,000 over the Contract
price for the installation of gutters that the parties had included in the
Contract.

                                          - 13 -
J-A03035-20


amend. Kuwait & Gulf Link Transport Company v. Doe, 216 A.3d 1074,

1093 (Pa. Super. 2019), appeal denied, 2020 WL 829886 (Pa. 2020) (Table).

      Where the statute of limitations has run, however, a party may not

amend its complaint to introduce a new cause of action. Junk v. East End

Fire Dept., 396 A.2d 1269, 1277 (Pa. Super. 1978).             However, if an

amendment does not introduce a new cause of action, but “would only amplify

or enlarge [an] existing cause of action, it will be permitted[,]” even where

the statute of limitations has run. Sanchez v. City of Philadelphia, 448

A.2d 588, 589 (Pa. Super. 1982).

      Most significant to the instant case, where a party introduces evidence,

without objection from an adverse party, a court may “treat the pleadings as

amended to conform to the proof.” Boyal Pioneer Paper Box Mfg. Co. v.

Louis De Jonge & Co., 115 A.2d 837, 839 (Pa. Super. 1955) (explaining that

where the plaintiff introduced evidence of an implied warranty in its action for

breach of an express oral warranty, and the defendant did not object, the

court properly submitted a breach of implied warranty claim to the jury

because it was “in keeping with the evidence introduced at the trial without

objection.”).

      A HICPA violation constitutes a violation under the UTPCPL. 73 P.S. §

517.10. “A UTPCPL claim is subject to the 6-year statute of limitations[.]”

Morse v. Fisher Asset Management, LLC, 206 A.3d 521, 526 (Pa. Super.

2019) (citing 42 Pa.C.S § 5527(6)).


                                      - 14 -
J-A03035-20


       This Court’s review of Appellees’ Second Amended Complaint indicates

that Appellees pleaded a HICPA claim,19 but that they did not specifically plead

that Master Force had charged them an additional $2,000 for the installation

of gutters and gutter covers, or that this resulted in Master Force’s violation

of 73 P.S. § 517.9(8)(iii). However, the Contract includes a provision for the

installation of seamless gutters and gutter covers, and Master Force does not

dispute the existence of that Contract provision and that it charged Appellees

an additional $2,000 for that service outside of the Contract price.

       In addition, the record evidence, admitted without objection from

Master Force, shows that Appellees fully expected that the Contract price

agreed upon would cover the gutter installation and that Master Force

nonetheless required Appellees to pay an additional $2,000 to have the

gutters installed. Brandt Deposition, 10/6/16 at 68; N.T., 10/15/18, at 163,

168, 173.

       In light of the foregoing, we conclude that the trial court did not abuse

its discretion or err as a matter of law in treating Appellees’ HICPA-based

pleadings as amended to conform to the uncontradicted evidence that Master

Force charged Appellees an additional $2,000 to perform a service included in


____________________________________________


19Appellees alleged that the defendants had violated the HICPA by, inter alia:
(1) failing to disclose the name and other pertinent information of any
subcontractor that would be working on the job; (2) making false statements
to induce Appellees to enter into the Contract; and (3) directly or indirectly
publishing false or deceptive advertisements.        See Second Amended
Complaint at ¶ 46.

                                          - 15 -
J-A03035-20


the parties’ June 20, 2012 contract, in violation of 73 P.S. § 517.9(8)(iii).

Because the evidence upon which this amendment is based did not change

the operative facts underlying Appellees’ claims, we do not agree with Master

Force that this amendment introduced a new cause of action. Instead, this

“amendment” amplified Appellees’ HICPA claim in the Second Amended

Complaint, with the support of the language of the parties’ Contract, and the

testimonial evidence of Appellee John Brant, given first on October 6, 2016

(within the applicable 6-year statute of limitations) without objection.

Accordingly, Master Force is not entitled to relief on this claim.

       Issue 2—73 P.S. § 517.9(8)(ii) – Offering and Advertising to
       Perform Work it Has No Intention of Performing

       Next, Master Force claims that the court erred in finding that Master

Force accepted work that it did not intend to perform and, thus, violated 73

P.S. § 517.9(8)(ii).20, 21 Master Force’s Brief at 37-38. In particular, the trial

court found that “Master Force accepted work [that] Master Force had no

intention of performing and intended to subcontract with Wilton, but did not

____________________________________________


20The HICPA prohibits a contractor from advertising or offering to perform
any home improvement work if the contractor does not actually intend to
perform the work. 73 P.S. § 517.9(8)(ii).

21 Master Force first alleges that Appellees’ did not plead this theory of liability
in their Second Amended Complaint or anywhere else, and the statute of
limitations on this claim has run. We disagree. Our review indicates that in
their Second Amended Complaint Appellees pleaded this claim when they
averred that Master Force violated the HICPA by failing to disclose that “the
work would be completed by a subcontractor as required by the [HICPA].”
Second Amended Complaint at ¶¶ 21, 76(a).


                                          - 16 -
J-A03035-20



disclose that Wilton was a subcontractor which is required to be included as

part of the written contract.” Trial Ct. Op., at 10.

       Master Force argues that the record does not support the trial court’s

finding that Master Force entered into the Contract with no intention of

performing it because Master Force did, in fact, complete the work through its

subcontractor, Wilton. Id. at 38-39. As proof that it intended to perform the

Contract through its subcontractor, Master Force highlighted the general

provision in the Contract that “contemplated that some or all of the work

related to the [r]oof [i]nstallation would be performed by a subcontractor.” 22

Id. at 39.

       Appellees argue, to the contrary, that the evidence that Master Force

did not have any employees and that it had subcontracted hundreds of jobs

to Wilton and other subcontractors was sufficient to prove that Master Force

could not have intended to perform the home improvement outlined in the

Contract. Appellees’ Brief at 31.

       It is well-established that “[w]hen reviewing the sufficiency of the

evidence . . . this Court must determine whether the evidence and all

reasonable inferences therefrom, viewed in the light most favorable to the

verdict winner, was sufficient to enable the factfinder to find against the losing
____________________________________________


22 As noted supra, the Contract contains the general language that Master
Force “may, at any time, assign or transfer its rights (partially or in full) and/or
duties under this Contract.” It also contemplates that “[a]ny independent
subcontractor utilized will adhere to the terms of this agreement and shall be
jointly responsible, with [Master Force], to provide the minimum 1 year
warranty as required by the state.” Contract, 6/20/12, at 2 (unpaginated).

                                          - 17 -
J-A03035-20



party.” Zeffiro v. Gillen, 788 A.2d 1009, 1013 (Pa. Super. 2001) (citation

omitted).

      In this case, Appellees presented evidence that Master Force had no

employees and that its founder, Corinne Klose, did not intend to personally

perform any of the contracted work.       N.T., 10/15/18 at 232-33.       Wilton

testified at his deposition that he had installed “somewhere between 100 and

500” roofs for Master Force and DeHarder—“approximately 50 to 75 roofs a

year”—before working on Appellees’ roof. Wilton Deposition, 9/29/16, at 30.

He further testified that he was not the only subcontractor hired by DeHarder

to install roofs. Id. at 103. Wilton also testified that at the time Master Force

and Appellees amended the Contract on July 7, 2012, he “would not have

known that he was the installer for the roof.” Id. Master Force did not present

any evidence refuting the testimony of Klose or Wilton that would indicate that

it or a subcontractor intended to perform the work outlined in the Contract.

      In light of the evidence that Master Force had no employees to install

roofs and always used subcontractors, the trial court reasonably inferred that

at the time Master Force entered into the Contract, Master Force did not intend

that it would be the entity installing Appellees’ roof. Our analysis, however,

does not end there. Also significant to the analysis is the absence of evidence

to support Master Force’s position that at the time it entered into the Contract

it intended to use a subcontractor to perform the work. Master Force never

advised Appellees that it would not perform the work itself, and would instead

use a subcontractor to perform the work. From these facts, the trial court

                                     - 18 -
J-A03035-20



properly concluded that, at the time it entered into the Contract, Master Force

did not intend to perform the work itself or to hire a subcontractor to do the

work.

        We reject Master Force’s argument that because it had the right under

the Contract to hire a subcontractor that it intended to do so.            More

importantly, we find persuasive the trial court’s conclusion that, since Master

Force failed to advise Appellees that it intended to hire a subcontractor, Master

Force did not intend to do so.

        In conclusion, viewing the evidence and all reasonable inferences drawn

therefrom in the light most favorable to Appellees as verdict-winners, as we

must, we conclude that the evidence supports the trial court’s findings. The

court did not err in determining that Master Force did not intend to perform

the Contract. Accordingly, Master Force’s claim fails.23

        Issue 3 – Failure to Identify Wilton as a Subcontractor

        Third, Master Force claims that the trial court erred as a matter of law

when it interpreted 73 P.S. § 517.7(a)(1) as requiring Master Force to identify



____________________________________________


23 Master Force also asserts that the UTPCPL required Appellees’ to prove that
they would have cancelled the Contact if they had known that Master Force
engaged Wilton as a subcontractor. Master Force’s Brief at 41-42. It cites no
relevant case law in support of this assertion as required by Pa.R.A.P. 2119.
Accordingly, it has waived this argument. See, e.g., In re Estate of
Whitley, 50 A.3d 203, 209-10 (Pa. Super. 2012) (explaining that the failure
to cite relevant legal authority constitutes waiver of the claim on appeal).




                                          - 19 -
J-A03035-20



Wilton as its subcontractor at the time it entered into the Contract. 24 Master

Force’s Brief at 41. Master Force argues that Appellees did not present any

evidence that Master Force knew that Wilton would be working for it as a

subcontractor at the time the parties entered into the Contract.

       The HICPA states, in relevant part, that a home improvement contract

is enforceable only if, inter alia, it “includes the names, addresses[,] and

telephone numbers of all subcontractors on the project known at the date of

signing the contract.” 73 P.S. §517.7(a)(1).

       We agree with Master Force that Appellees did not present any evidence

that Master Force knew on June 20, 2012, when it signed the Contract, that

Wilton would be the subcontractor who installed Appellees’ roof. In fact, the

only evidence on this issue came from Wilton who testified at his deposition

that even as late as July 7, 2012, he was unaware of Appellees’ job and that

he was not the only subcontractor that DeHarder hired to install roofs. Wilton

Deposition, 9/29/16 at 103.

       We conclude, therefore, that even viewing the evidence in the light most

favorable to Appellees, the evidence does not support the trial court’s

conclusion that Master Force knew on June 20, 2012, that it would subcontract




____________________________________________


24The trial court concluded that Master Force “intended to subcontract with []
Wilton, but did not disclose that [] Wilton was a subcontractor[,] which is
required to be included as part on the written contract.” Trial Ct. Op. at 10.



                                          - 20 -
J-A03035-20



Appellees’ job to Wilton. Thus, the trial court erred as a matter of law in

finding that Master Force violated 73 P.S. § 517.7(a)(1).25

       Issue 4 – Abandoning Duty Under the Warranty

       In its fourth issue, Master Force claims that the trial court erred in

finding that it violated the HICPA when it “abandoned its duty under the

contract warranty by simply doing nothing for [Appellees] when [Appellees]

contacted [DeHarder,]” in violation of 73 P.S. § 517.9(5). Id. at 44.

       The HICPA prohibits a contractor from “abandon[ing] or fail[ing] to

perform, without justification, any home improvement project engaged in or

undertaken by” him. 73 P.S. § 517.9(5).

       Master Force claims that the Contract provided that either it or Wilton

could perform its labor warranty.26 Master Force’s Brief at 45.    It argues,

therefore, that it complied with its obligations under the warranty when

Appellees made their 2012 claim by instructing Appellees to contact Wilton,

who, in turn, inspected the roof and performed repairs. Id. Master Force

notes that Appellees did not make any further claims under the labor warranty

during its one-year effective period and never made any manufacturer

warranty claims. Id. Master Force concludes that the evidence reflects that
____________________________________________


25In light of this disposition, we do not address Master Force’s argument that
noncompliance with Section 517.7(a)(1) merely voids the contract and does
not give rise to a private cause of action under the HICPA.

26 The Contract provides that “[a]ny independent subcontractor utilized will
adhere to the terms of this agreement and shall be jointly responsible, with
the Contractor, to provide the minimum 1 year warranty as required by the
state.” Contract, 6/20/12, at 2 (unpaginated).

                                          - 21 -
J-A03035-20



it did not abandon its duty to Appellees under the warranty. Id. at 45-46.

We agree.

      The evidence demonstrates that: (1) upon learning that Appellees’ roof

was leaking, Master Force instructed Appellees to contact Wilton to address

their issues; (2) Appellees contacted Wilton; (3) Wilton undertook remedial

measures; and (4) Appellees did not again contact Master Force. Accordingly,

rather than prove that Master Force abandoned Appellees, the evidence shows

that Master Force responded to Appellees singular request for service under

the warranty.    Because Appellees chose not inform Master Force that the

remedial measures undertaken by Wilton were unsatisfactory, Master Force

had no way of knowing that Appellees’ roof required additional repairs.

Simply, Appellees did not give Master Force an opportunity to offer them

additional service under the warranty.

      We conclude, therefore, that the trial court erred in finding that Master

Force abandoned its duty under the Contract warranty in violation of the

HICPA.

      Conclusion

      In sum, following our consideration of Appellant’s HICPA-based claims

of error, we affirm the trial court’s verdict in favor of Appellees on their claims

that Appellant charged Appellees $2,000 to perform a service included in the

Contract and offered or advertised to perform work it had no intention of

performing pursuant to 73 P.S. §§ 517.9(8)(iii) and 517.9(8)(ii), respectively.

We reverse the trial court’s verdict in favor of Appellees on their claims that

                                      - 22 -
J-A03035-20



Appellant failed to identify Wilton as a subcontractor at the time the parties

entered into the Contract and abandoned its duty to Appellees under the

Contract warranty pursuant to 73 P.S. §§ 517.7(a)(1) and 517.9(5),

respectively.

UTCPL Claim

       Issue 5

       In its fifth issue, Master Force claims that the trial court erred when it

found that Master Force violated Section 201-2(4) of the UTPCPL, asserting

that the credible evidence does not support the court’s findings.         Master

Force’s Brief at 46-51.

       The UTPCPL provides a private right of action for anyone who “suffers

any ascertainable loss of money or property” as a result of “an unlawful

method, act or practice.” 73 P.S. § 201-9.2. Section 201-2(4) lists twenty

enumerated practices which constitute actionable “unfair methods of

competition” or “unfair or deceptive acts or practices,” including a catch-all

provision proscribing “fraudulent or deceptive conduct which creates a

likelihood of confusion or misunderstanding.” 73 P.S. § 201-2(4).27

____________________________________________


27 Here, the trial court found that Master Force had violated Sections 201-
2(4)(v), (xiv), (xvi), and (xxi). These subsections prohibit: (1) “representing
that the goods or services have . . . characteristics . . . benefits or qualities
they do not have;” (2)“[f]ailing to comply with the terms of any written . . .
warranty;” (3) making improvements “of a nature or quality inferior to or
below the standard of that agreed to in writing;” and (4) “[e]ngaging in any
other fraudulent or deceptive conduct which creates a likelihood of confusion
or of misunderstanding.” 73 P.S. § 201-2(4)(v); (xiv); (xvi); (xxi).


                                          - 23 -
J-A03035-20



       Additionally, we point out that:

       The UTPCPL is Pennsylvania’s consumer protection law and seeks
       to prevent unfair methods of competition and unfair or deceptive
       acts or practices in the conduct of any trade or commerce. The
       purpose of the UTPCPL is to protect the public from unfair or
       deceptive business practices. Our Supreme Court has stated
       courts should liberally construe the UTPCPL in order to effect the
       legislative goal of consumer protection. The UTPCPL provides a
       private right of action for anyone who suffers any ascertainable
       loss of money or property as a result of an unlawful method, act
       or practice.

Fazio v. Guardian Life Ins. Co. of America, 62 A.3d 396, 405 (Pa. Super.

2012) (quotation omitted). “To bring a private cause of action under the

UTPCPL, a plaintiff must show that he justifiably relied on the defendant’s

wrongful conduct or representation and that he suffered harm as a result of

that reliance.” Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425,

438 (Pa. 2004).

       Relying on Sobeck’s credible testimony, the trial court found that “the

roof   utilized   at   [Appellees’]   residence   was   inappropriate,   violated

manufacturer’s recommendations, violated the provisions of the [b]uilding

[c]ode in effect, and resulted in damages to [Appellees.]” Trial Ct. Op. at 11.

See also id. at 8 (where the court relied on Sobeck’s testimony that “the roof

was improperly installed and should never have been installed on this building

due to the slope of the roof”).       Based on the credible evidence, the court

concluded that “Master Force’s sale and construction of [Appellees’] roof

violated the UTPCPL by making improvements inferior to the standard agreed

to in writing, and representing goods and services that had characteristics or


                                       - 24 -
J-A03035-20



benefits which the goods and services did not have.” Id. The court further

concluded that Master Force “failed to comply with the warranty and engaged

in deceptive conduct that caused confusion or misunderstanding.” Id. In so

finding, the trial court credited the testimony of Appellees’ expert Sobeck and

expressly did not credit the testimony of Master Force’s and Wilton’s experts.

Id.

      It is unclear from our review of Master Force’s Brief whether Master

Force has intended to raise a challenge to the weight the trial court gave to

the parties’ evidence or to the sufficiency of Appellees’ evidence in proving the

UTPCPL violation, as it has conflated those issues throughout its argument on

this issue.    Master Force has not provided a clear argument on either a

sufficiency or a weight challenge and has failed to provide this Court with a

standard of review on either type of challenge in violation of Pa.R.A.P. 2119.

      It is improper to conflate weight and sufficiency challenges.         See

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (highlighting

the distinctions between the two claims). Moreover, “it is not the duty of this

Court to act as an appellant’s counsel, and we decline to do so.” C.H.L. v.

W.D.L., 214 A.3d 1272, 1277 (Pa. Super. 2019) (citation omitted). “We shall

not develop an argument for an appellant, nor shall we scour the record to

find evidence to support an argument; instead we will deem the issue to be

waived.   Id. at 1277-78 (citation omitted).     “This Court cannot conduct a

meaningful review if it has to guess what issues an appellant is appealing.”

Id. at 1278.

                                     - 25 -
J-A03035-20



      Master Force’s conflation of its weight and sufficiency challenge and its

failure to provide a clear, developed argument with a standard of review of

either claim has hampered our ability to provide meaningful appellate review

of this issue. Accordingly, it is waived.

Common Law Claims

      Issue 6, 7, and 8

      In its sixth, seventh, and eighth issues, Master Force claims that the

trial court erred in entering judgment in favor of Appellees on their common

law claims of Breach of Contract, Breach of Express Warranty, and Breach of

Implied Warranty of Fitness for a Particular Purpose claims. Master Force’s

Brief at 52-55. In its Brief, Master Force has supported these allegations of

error, in significant part, by references to arguments it made in prior sections

of its Brief. Id.

      Our Supreme Court has previously held that such “incorporation by

reference” is an unacceptable manner of appellate advocacy for the proper

presentation of a claim for relief to the Court. Commonwealth v. Edmiston,

634 A.2d 1078, 1092 n.3 (Pa. 1993).             See, e.g., Commonwealth v.

Wholaver, 177 A.3d 136, 160 (Pa. 2018) (finding the appellant’s claim

undeveloped where he supported them, in significant part, by references to

arguments made in other parts of his appellate brief). The Rules of Appellate

Procedure specifically require a party to set forth in his or her brief, in relation

to the points of his argument or arguments, “discussion and citation of

authorities as are deemed pertinent,” as well as citations to statutes and

                                      - 26 -
J-A03035-20



opinions of appellate courts and “the principle for which they are cited.”

Pa.R.A.P. 2119(a), (b).      Therefore, our appellate rules do not allow

incorporation by reference of arguments presented in support of other claims

in an appellant’s brief as a substitute for the proper presentation of discrete

argument in the body of the appellate brief.      Master Force has, therefore,

waived Issues 6, 7, and 8.

      Issue 9

      In its ninth issue, Master Force claims that the trial court erred in

entering judgment in favor of Appellees on their Negligence claim. Master

Force’s Brief at 55-56. In particular, Master Force asserts that the “gist of the

action” doctrine bars Appellees’ Negligence claim. Id. at 55.

      Pa.R.A.P. 1925(b)(4) requires, inter alia, that an appellant’s Rule

1925(b) Statement “concisely identify each error that the appellant intents to

assert with sufficient detail to identify the issue to be raised[.]” Pa.R.A.P.

1925(b)(4)(ii). “Issues . . . not raised in accordance with the provision of this

paragraph (b)(4) are waived.” Id. at (b)(4)(vii).

      Our review of Master Force’s Rule 1925(b) Statement reveals that

Master Force failed to raise this issue with sufficient specificity.   See Rule

1925(b) Statement, 7/18/19, at 9 (“This [h]onorable [c]ourt erred and/or

abused its discretion in finding in favor of [Appellees] and against Master Force

on [Appellees’] other claims (Count 2- Breach of Contract; Count 3- Breach of

Express Warranty; Count 5- Breach of Implied Warranty of Fitness; Count 6-

Negligence) for all the reasons set forth above and those set forth in Master

                                     - 27 -
J-A03035-20



Force’s Proposed Findings of Fact and Conclusions of Law.”). Because Master

Force did not specify that the “gist of the action” doctrine was the basis for its

claim of error, it has waived this claim.

Damages

       Issue 10 – Actual Damages

       In its tenth issue, Master Force claims that the trial court miscalculated

Appellees’ actual damages.         Master Force’s Brief at 56-58.      In particular,

Master Force avers that the court included in Appellees’ damages cash they

paid to Jeff Raymond for work that he performed in 2018 that exceeded the

scope of the Contract and, thus, were not damages attributable to Master

Force’s actions or inactions.       Id. at 57.       Master Force complains that the

“Raymond invoice,” which the trial court admitted as evidence at trial without

objection, was not itemized and included the installation of “GAF ice and water

barrier” and “repairs to venting.”             Id.   According to Master Force, Jeff

Raymond did not perform this work “as a result of any of Master Force’s

actions vis-a-vis the Roof or the Installation.” 28 Id.

       To the extent that Master Force complains that Jeff Raymond’s invoice

“include[ed] items that were not included in the Contract” and was not

itemized,” we note that Master Force did not place any objection to admission

of the invoice at the time of trial. Likewise, Master Force did not object at trial
____________________________________________


28To the extent Master Force also argues that the trial court erred in awarding
Appellees $2,000 in damages to compensate them for the additional cost of
gutter installation because Appellees did not plead that claim, as discussed
supra, we find this issue meritless.

                                          - 28 -
J-A03035-20



to Appellees’ evidence that Jeff Raymond had done work beyond that specified

for in the Contract.    Accordingly, Master Force waived this argument. See

Commonwealth v. Tha, 64 A.3d 704, 713 (Pa. Super. 2013) (noting that

“we have long held that failure to raise a contemporaneous objection to the

evidence at trial waives that claim on appeal.” (citation, internal quotation

marks, brackets omitted)).

      Further, we disagree with Master Force’s assertion that the court’s

decision to award Appellees the full amount reflected on the Raymond invoice

“could only be based on pure conjecture and, therefore, amounted to an abuse

of discretion.”   Master Force’s Brief at 57.    The trial court credited the

testimony and evidence of Appellees and their experts and, in its February 15,

2019 Opinion, it provided an itemized list of the actual damages it attributed

to Master Force. Trial Ct. Op. at 12-14. After our review, we conclude that

the record supports the court’s determination and we will not disturb the trial

court’s credibility determinations. Master Force is, therefore, not entitled to

relief on this claim.

      Issue 11 – Treble Damages

      In its eleventh issue, Master Force claims that the trial court abused its

discretion when it awarded Appellees treble damages. Master Force’s Brief at

58-60. Master Force argues that treble damages were inappropriate because:

(1) it did not violate the UTPCPL; and (2) even if it did, Appellees did not

present evidence that Master Force’s actions were intentional, wrongful, or

reckless. Id. at 58-59.

                                    - 29 -
J-A03035-20



      Pursuant to the UTPCPL, “[t]he court may, in its discretion, award up to

three times the actual damages sustained, but not less than one hundred

dollars ($100), and may provide such additional relief as it deems necessary

or proper. The court may award to the plaintiff, in addition to other relief

provided in this section, costs and reasonable attorney fees.” 73 P.S. § 201-

9.2(a).

      As noted above, a violation of the HICPA constitutes a violation of the

UTPCPL. A trial court has considerable discretion to determine whether to

award treble damages upon determination that a defendant has violated the

UTPCPL. Johnson v. Hyundai Motor Am., 698 A.2d 631, 639-40 (Pa. Super.

1997). “An abuse of discretion may not be found merely because an appellate

court might have reached a different conclusion, but requires . . . manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous.” Grady v. Frito–Lay, Inc., 839 A.2d

1038, 1046 (Pa. 2003).

      In Johnson v. Hyundai Motor Am., supra, our Court stated:

      It is undisputed that the imposition of exemplary or treble
      damages is essentially punitive in nature. The law of Pennsylvania
      clearly provides, however, that punitive damages are not
      recoverable in an action solely based upon breach of contract.
      Thorsen v. Iron and Glass Bank, [] 476 A.2d 928, 932 ([Pa.
      Super.] 1984).       See Standard Pipeline Coating Co. v.
      Solomon & Teslovich, Inc., [] 496 A.2d 840, 844 ([Pa. Super.]
      1985) (holding “punitive damages will not be assessed for mere
      breach of contractual duties, where no recognized trespass cause
      of action . . . arose out of the same transaction[.]”). Whereas in
      contract actions, damages are awarded to compensate an injured
      party for the loss suffered due to the breach, Empire Properties,


                                    - 30 -
J-A03035-20


      Inc. v. Equireal Inc., [] 674 A.2d 297, 304 ([Pa. Super.] 1996),
      the purpose of punitive damages is to punish outrageous and
      egregious conduct done in a reckless disregard of another’s rights;
      it serves a deterrence as well as a punishment function. Schecter
      v. Watkins, [] 577 A.2d 585, 595 ([Pa. Super.] 1990). Therefore,
      under the law of this Commonwealth, a court may award punitive
      damages only if an actor’s conduct was malicious, wanton, willful,
      oppressive, or exhibited a reckless indifference to the rights of
      others. SHV Coal, Inc. v. Continental Grain Co., [] 587 A.2d
      702, 704 ([Pa.] 1991); Rizzo v. Haines, [] 555 A.2d 58 ([Pa.]
      1989). It is precisely these well-grounded principles of law that
      we expect the trial courts will follow when, as in the instant case,
      exercising discretion and awarding treble damages for breach of
      contract/warranty under the UTPCPL.

698 A.2d at 639-40.

      We, thus, review an award of treble damages for rationality and “focus

on the presence of intentional or reckless, wrongful conduct, as to which an

award of treble damages would be consistent with, and in furtherance of, the

remedial purposes of the UTPCPL.” Schwartz v. Rockey, 932 A.2d 885, 898

(Pa. 2007).

      The trial court here found, and we have affirmed, that Master Force

violated Section 201-2 of the UTPCPL and also violated the UTPCPL by violating

the HICPA. Therefore, we consider only whether it abused its discretion in

awarding treble damages.

      Master Force has not cited any authority in support of its bald claim that

the court’s award of treble damages represented an abuse of the court’s

discretion.   Instead, Master Force claims that: (1) it could not have acted

recklessly or wrongfully because it advised Appellees that the type of roof they

initially sought was inappropriate for their home; and (2) the court abused its



                                     - 31 -
J-A03035-20



discretion in assessing treble damages against Master Force for the “improper

litigation actions” of DeHarder, WDMR, and Fox. Master Force’s Brief at 59-

60. Master Force has not indicated where the record shows that the court’s

award was the result of manifest unreasonableness, partiality, prejudice, bias,

or ill will. Grady, 839 A.2d at 1046. Master Force’s failure to cite to relevant

authority or the record to support its argument fatally impairs this Court’s

ability to review its claim. C.H.L., 214 A.3d at 1277-78. Accordingly, we find

it waived.

      Issue 12 – Attorney’s Fees

      In its twelfth issue, Master Force claims that the trial court abused its

discretion in awarding Appellees $195,159.20 in attorney’s fees. Id. at 60-

63.

      Under the UTPCPL, “[t]he court may award to the plaintiff, in addition

to other relief provided[,] . . . costs and reasonable attorney fees.” 73 P.S. §

201-9.2. The trial court has discretion in awarding attorney’s fees, and an

appellate court will not disturb such an award unless the trial court abuses

that discretion. Skurnowicz v. Lucci, 798 A.2d 788, 796 (Pa. Super. 2002)

(superseded on other grounds by statute).

      In exercising its discretion, the trial court must consider:

      (1) The time and labor required, the novelty and difficulty of the
      questions involved and the skill requisite properly to conduct the
      case; (2) [t]he customary charges of the members of the bar for
      similar services; (3) [t]he amount involved in the controversy and
      the benefits resulting to the client or clients from the services, and
      (4) [t]he contingency or certainty of the compensation.


                                     - 32 -
J-A03035-20



Neal v. Bavarian Motors, Inc., 882 A.2d 1022, 1030-31 (Pa. Super. 2005).

        In addition, the trial court must link the fee award to the amount of

damages the plaintiff sustained under the UTPCPL, and eliminate from the

award of attorney fees the efforts of counsel to recover on non-UTPCPL

theories. Id. at 1031-32. Accordingly, the court should make an effort to

“apportion the time spent by counsel on the distinct causes of action.” Croft

v. P & W Foreign Car Services, 557 A.2d 18, 20 (Pa. Super. 1989).

        We have, however, recognized that “where the plaintiffs are proceeding

on multiple theories of relief, including under the UTPCPL, it is difficult to parse

out the time between the UTPCPL claim and other causes of action.” Boehm

v. Riversource Life Ins. Co., 117 A.3d 308, 335 (Pa. Super. 2015). See

also Krishnan v. Cutler Group, Inc., 171 A.3d 856, 872 (Pa. Super. 2017)

(where this Court affirmed the trial court’s decision not to “discount” the fee

award because the time spent by counsel in litigating the case would be

“difficult to divide given the common underlying facts”).

        In explaining its award of attorney’s fees as permitted under to the

HICPA and the UTPCPL, the court noted that, because Appellees proceeded on

multiple theories of relief, it “is extremely difficult to delineate the time spent

between the claims that [Appellees were] pursuing[.]” Trial Ct. Op., 6/10/19,

at 6.    Accordingly, the court determined that it would “not reduce the

attorney’s fees or divide up the attorney’s fees among the various theories of

recovery that [Appellees] had set forth and pursued.” Id.




                                      - 33 -
J-A03035-20



      The court did, however, consider the factors set forth in Neal, supra,

to establish the amount of attorney’s fees. Trial Ct. Op., 6/10/19, at 5-8. The

court noted that it was “satisfied from the testimony and exhibits received and

reviewed that the time and labor invested by [Appellees’] counsel was

required, given the novelty and difficulty of the questions involved, along with

the skill required to properly bring this matter to resolution.” Id. at 8. The

court found that Appellees’ counsel’s charges were appropriate and

customary, and the fees awarded were proportional to the amount in

controversy and the benefit Appellees received due to counsel’s efforts. Id.

      Last, the court noted that counsel did not represent Appellees on a

contingency basis and awarded only the fees and expenses for which counsel

had prepared invoices, and which Appellees had paid.       Id. In light of the

foregoing, we conclude that the trial court properly exercised its discretion in

awarding Appellees attorney’s fees.

      Issue 13 – Denial of Master Force’s Cross-Claims

      In its final issue, Master Force asserts that the trial court erred in

denying Master Force’s cross-claims for contribution or indemnity against

Wilton, DeHarder, Fox, and WDMR. Master Force’s Brief at 63-64.

      Our review of the record indicates that Master Force did not present any

evidence at trial in support of its cross-claims. Nor has Master Force cited in

its appellate Brief to any part of the record where it where it established that

it met its burden of proof on any of its cross-claims. Thus, this claim amounts




                                      - 34 -
J-A03035-20



to nothing more than a vague, unsupported allegation that the trial court

“erred.” Master Force is, therefore, not entitled to relief.

       Judgment affirmed.29

       Judge Lazarus join the memorandum.

       Judge Stabile concurs in result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/21/2020




____________________________________________


29 Our reversal of the trial court on two of Appellant’s four HICPA-based claims
does not alter the trial court’s Judgment in Appellees’ favor in any respect as
we have affirmed on two of Appellant’s HICPA-based claims, its UTPCPL
claims, and its common law claims.

                                          - 35 -